DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art taken alone or in combination fails to teach or fairly suggest a display in which “the opening provided in the common electrode layer from one-third point to two-thirds point of the width of the top of the color filter layer” in combination with the other required elements of claims 1, 3, and 4 from which claim 5 depends. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 in lines 6-12 recites the limitation “using a photo mask to create an opening and wherein the opening defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released”. This is indefinite in that it is unclear is the claim requires the common electrode layer to be annealed or not and if so if the annealing process is part of the recited method or some separate method. For the purpose of examination the limitation has been interpreted as “using a photo mask to create an opening before annealing the common electrode layer at high temperature; wherein the common electrode laver is in direct contact with the color filter layer, and wherein the opening defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during the high-temperature annealing operation performed on the common electrode layer to be released”.
Claims 18 and 20 are rejected due to their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyoshi (US Pub. 20170176823).
As per claim 1, Akiyoshi teaches (in figures 4-8) a display panel, comprising: a first substrate (sub1): and a second substrate (Sub2), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (10): a light-shielding layer (ML see paragraph 63), disposed on the first substrate; a color filter layer (CF), disposed on the first substrate; and a common electrode layer (CE), disposed on the light-shielding layer and the color filter layer (see figure 8): wherein the common electrode layer is provided with an opening at a position opposite to the color filter layer (see figures and paragraph 89): wherein the common electrode layer is in direct contact with the color filter layer, and wherein the opening defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released (see paragraph 89).
	It is noted that the limitation, " a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the common electrode of Akiyoshi satisfies the structural limitations of the claim. See also MPEP 2113.
Regarding the functional limitation “wherein the opening defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released” since the structure of the device of Akiyoshi is identical to the claimed structure, the device of Akiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, Akiyoshi teaches in paragraph 89 that the opening in the common electrode will allow gas produced by the color filter layer during a high-temperature process to be released and therefore capable of performing the recited function.
As per claim 3, Akiyoshi teaches (in figures 4-8) that the opening is provided in the common electrode layer at the position corresponding to a top of the color filter layer (see figure 7).
As per claim 4, Akiyoshi teaches (in figures 4-8) that the opening is provided in the common electrode layer and corresponds to the middle position in the width direction of the top of the color filter layer (opening in a pixel corresponding to the center of the display).
As per claim 6, Akiyoshi teaches (in figures 4-8) that the first substrate comprises a display area (area not overlapping ML, SH1, or SH2) and a non-display area (area overlapping ML, SH1, or SH2), and wherein the opening is provided in the common electrode layer in the non-display area and at a position corresponding to an overlapping area of the light-shielding layer and the color filter layer (electrode does not overlap ML at all locations as shown in figure 7).
As per claim 7, Akiyoshi teaches (in figures 4-8) that the first substrate comprises a display area (DA) and a non-display area (NDA), and the light-shielding layer (ML) comprises a black matrix disposed in the display area: wherein the opening is provided in the common electrode layer disposed in the display area, and at a position corresponding to an overlapping area of the black matrix and the color filter layer (electrode does not overlap ML at all locations as shown in figure 7).
As per claim 12, Akiyoshi teaches (in figures 4-8) that a plurality of the openings are distributed at equal intervals (see figure 5).
As per claim 19, Akiyoshi teaches (in figures 4-8) a display device, comprising a display panel, the display panel comprising: a first substrate (sub1): and a second substrate (sub2), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (10); a light-shielding layer (ML see paragraph 63), disposed on the first substrate; a color filter layer (CF), disposed on the first substrate; and a common electrode layer (CE), disposed on the light-shielding layer and the color filter layer (see figure 8); wherein the common electrode layer is provided with an opening at a position opposite to the color filter layer (see figures and paragraph 89): wherein the common electrode layer is in direct contact with the color filter layer, and wherein the opening is defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released (paragraph 89).
It is noted that the limitation, " a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate " is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the common electrode of Akiyoshi satisfies the structural limitations of the claim. See also MPEP 2113.
Regarding the functional limitation “wherein the opening is defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released” since the structure of the device of Akiyoshi is identical to the claimed structure, the device of Akiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, Akiyoshi teaches in paragraph 89 that the opening in the common electrode will allow gas produced by the color filter layer during a high-temperature process to be released and therefore capable of performing the recited function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 20060238694 and hereafter Chen) in view of Ina et al. (US Pub. 20210255509 and hereafter Ina).
As per claim 1, Chen teaches (in figures 2A, 3, and 9) a display panel, comprising: a first substrate (21): and a second substrate (22), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (211): a light-shielding layer (213), disposed on the first substrate; a color filter layer (212), disposed on the first substrate; and a common electrode layer (219), disposed on the light-shielding layer and the color filter layer; wherein the common electrode layer is in direct contact with the color filter layer.
	Chen does not teach that the common electrode layer is provided with an opening at a position opposite to the color filter layer, wherein the opening defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released.
However, Ina teaches (in figure 8 and 9) providing a common electrode layer (21) with openings (21a) at positions opposite to a color filter layer (23), wherein the openings defined in the common electrode layer at positions opposite to the color filter layer are used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released (paragraph 64).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the openings in the device of Chen as suggested by Ina in order to reduce the generation of bubbles in the substrate (see paragraph 64). 
It is noted that the limitation, "a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the common electrode of Chen in view of Ina satisfies the structural limitations of the claim. See also MPEP 2113.
Regarding the functional limitation “wherein the opening is defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released” since the structure of the device of Chen in view of Ina is identical to the claimed structure, the device of Chen in view of Ina is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, Ina teaches in paragraph 64 that the opening in the common electrode will allow gas produced by the color filter layer to be released and therefore capable of performing the recited function.
As per claim 2, Chen in view of Ina teaches that the second substrate comprises a plurality of pixel electrodes (222 in Chen) corresponding to the color filter layer (212 in Chen), and wherein the openings (21a from Ina) are provide at a position corresponding to only one of every two adjacent pixel electrodes in the plurality of pixel electrodes (see figures 8-9 and paragraph 87 in Ina).
As per claim 11, Chen in view of Ina teaches that the color filter layer (212 in Chen) has a trapezoidal profile (for individual colors such as 212G in Chen), and the common electrode layer (219 in Chen as modified by Ina) disposed on the color filter layer has a congruent profile with that of the color filter layer (see figure 2A in Chen); wherein the opening is provided in the common electrode layer at the position corresponding to a side surface of the color filter layer (Ina teaches forming the openings at a central position between the corners of four pixel electrodes which corresponds to the scan/data line and black matrix intersections in Chen where the light-shielding layer and the side surfaces of the color filter layer overlap).
As per claim 13, Chen in view of Ina teaches that the opening (21a from Ina) is circular in shape, and has a radius that lies in the range of 2.5 to 5.5 microns (see paragraph 73 in Ina).
Ina does not specifically teach that the radius is the range of 3 to 10 microns.
However, while the specific range of the radius being 3-5 microns is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 14, Chen in view of Ina teaches that the opening (21a from Ina) has a radius that lies in the range of 2.5 to 5.5 microns (see paragraph 73 in Ina).
Ina does not specifically teach that the opening has a radius of 5 microns.
However, while the specific range of the radius being 5 microns is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 15, Chen in view of Ina teaches that the opening (21a from Ina) has an area that lies in the range of 19.6 (corresponding to a radius of 2.5) to 95 (corresponding to a radius of 5.5) square microns (see paragraph 73 in Ina). 
Chen in view of Ina does not specifically teach that the opening is rectangular in shape, and has an area that lies in the range of 28.3 to 314 square microns.
However, applicant has not disclosed that the specific shape of the opening is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long-standing problem in the art, or is otherwise critical. Further it appears that any number of shapes would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to have the opening to have a rectangular shape, since it appears that the device would work equally whether or not the opening is a rectangular or circular shape.
Additionally, while the specific range of the area of the opening in the range of 28.3 to 314 square microns is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 16, Chen in view of Ina teaches that the first substrate (21 in Chen as modified by Ina) is a color filter substrate, and the second substrate (22 in Chen) is an array substrate.
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 20060238694 and hereafter Chen) in view of Ina et al. (US Pub. 20210255509 and hereafter Ina) and Akiyoshi (US Pub. 20170176823).
As per claim 8, Chen teaches (in figures 2A, 3, and 9) a display panel, comprising: a first substrate (21): and a second substrate (22), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (211): a light-shielding layer (213), disposed on the first substrate; a color filter layer (212), disposed on the first substrate; and a common electrode layer (219), disposed on the light-shielding layer and the color filter layer; wherein the common electrode layer is in direct contact with the color filter layer wherein the first substrate comprises a display area (shown in figures), the light-shielding layer comprises a black matrix disposed in the display area wherein the second substrate comprises a data line (224), and the black matrix comprises a first light-shielding strip extending along the direction of the data line wherein the color filter and the first light-shielding strip overlap at the corners of adjacent pixels (222).
	Chen does not teach that the common electrode layer is provided with an opening at a position opposite to the color filter layer, wherein the opening defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released, a non-display area, that the opening is provided in the common electrode layer disposed in the display area and at a position corresponding to an overlapping area of the first light-shielding strip and the color filter layer.
However, Ina teaches (in figure 8 and 9) providing a common electrode layer (21) with openings (21a) at positions opposite to a color filter layer (23), wherein the openings defined in the common electrode layer at positions opposite to the color filter layer are used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released (paragraph 64) wherein the openings are provided in the common electrode layer disposed in a display area at positions corresponding to corners of adjacent pixels (11a) (see figures 8 and 9).
Additionally, Akiyoshi teaches (in figure 4) providing a non-display area (NDA) surrounding a display area (DA) in order to provide a region for drivers (DR1 and DR2).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the openings in the device of Chen as suggested by Ina in order to reduce the generation of bubbles in the substrate (see paragraph 64) and to provide a non-display area as suggested by Akiyoshi in order to provide a region for drivers. 
It is noted that the limitation, "a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the common electrode of Chen in view of Ina and Akiyoshi satisfies the structural limitations of the claim. See also MPEP 2113.
Regarding the functional limitation “wherein the opening is defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released” since the structure of the device of Chen in view of Ina and Akiyoshi is identical to the claimed structure, the device of Chen in view of Ina and Akiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, Ina teaches in paragraph 64 that the opening in the common electrode will allow gas produced by the color filter layer to be released and therefore capable of performing the recited function.
As per claim 9, Chen teaches (in figures 2A, 3, and 9) a display panel, comprising: a first substrate (21): and a second substrate (22), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (211): a light-shielding layer (213), disposed on the first substrate; a color filter layer (212), disposed on the first substrate; and a common electrode layer (219), disposed on the light-shielding layer and the color filter layer; wherein the common electrode layer is in direct contact with the color filter layer wherein the first substrate comprises a display area (shown in figures), the light-shielding layer comprises a black matrix disposed in the display area wherein the second substrate comprises a scan line (226), and the black matrix comprises a second light-shielding strip extending along the direction of the scan line wherein the color filter and the second light-shielding strip overlap at the corners of adjacent pixels (222).
	Chen does not teach that the common electrode layer is provided with an opening at a position opposite to the color filter layer, wherein the opening defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released, a non-display area, that the opening is provided in the common electrode layer disposed in the display area and at a position corresponding to an overlapping area of the second light-shielding strip and the color filter layer.
However, Ina teaches (in figure 8 and 9) providing a common electrode layer (21) with openings (21a) at positions opposite to a color filter layer (23), wherein the openings defined in the common electrode layer at positions opposite to the color filter layer are used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released (paragraph 64) wherein the openings are provided in the common electrode layer disposed in a display area at positions corresponding to corners of adjacent pixels (11a) (see figures 8 and 9).
Additionally, Akiyoshi teaches (in figure 4) providing a non-display area (NDA) surrounding a display area (DA) in order to provide a region for drivers (DR1 and DR2).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the openings in the device of Chen as suggested by Ina in order to reduce the generation of bubbles in the substrate (see paragraph 64) and to provide a non-display area as suggested by Akiyoshi in order to provide a region for drivers. 
It is noted that the limitation, "a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the common electrode of Chen in view of Ina and Akiyoshi satisfies the structural limitations of the claim. See also MPEP 2113.
Regarding the functional limitation “wherein the opening is defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during a high-temperature annealing operation performed on the common electrode layer in a manufacturing process of the first substrate to be released” since the structure of the device of Chen in view of Ina and Akiyoshi is identical to the claimed structure, the device of Chen in view of Ina and Akiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, Ina teaches in paragraph 64 that the opening in the common electrode will allow gas produced by the color filter layer to be released and therefore capable of performing the recited function.
	As per claim 10, Chen in view of Ina teaches that the second substrate comprises a scan line (226 in Chen), and the black matrix (213 in Chen) comprises a second light-shielding strip extending along the direction of the scan line, and wherein the positions of the openings (21a from Ina) correspond to the overlapping areas between both the first light-shielding strip and the second light-shielding strip with the color filter layer (Ina teaches forming the openings at a central position between the corners of four pixel electrodes which corresponds to the scan/data line and black matrix intersections in Chen where the light-shielding layer and the color filter layer overlap).
Claim(s) 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 20060238694 and hereafter Chen) in view of Yamazaki et al. (US Pub. 20050052391 and hereafter Yamazaki), Song (CN 106324933), Akiyoshi (US Pub. 20170176823), and Lee et al. (US Pub. 20070211200 and hereafter Lee).
	As per claim 17, Chen teaches (in figures 2A, 3, and 9) a manufacturing method of a display panel, comprising: sequentially forming a light-shielding layer (213), a color filter layer (212), and a common electrode layer (219) on a first base (211) to form a first substrate (21) (see paragraphs 31 and 33); and aligning and fitting the first substrate with a second substrate (22) (see paragraphs 34-35); wherein the common electrode layer is in direct contact with the color filter layer
Chen does not teach that in forming the common electrode layer on the first base, the common electrode layer is etched at a position opposite to the color filter layer using a photo mask to create an opening before annealing the common electrode layer at high temperature; wherein the opening defined in the common electrode layer at the position opposite to the color filter layer is used to allow gases and water vapor produced by decomposition of the underlying color filter layer during the high-temperature annealing operation performed on the common electrode layer to be released.
However, Yamazaki teaches (in figure 10E) annealing a first substrate at a high temperature in an environment of 100~300 C after patterning a common electrode (90) (see paragraph 103) which reduces the resistivity of the common electrode. 
Song teaches that it known that at high temperature gases such as carbon dioxide are produced by decomposition of color filter layers (see page 2 lines 1-3).
Akiyoshi teaches (in figures 4-8) that when performing a high temperature process on a first substrate with a common electrode (CE) in direct contact with a color filter (CF) providing an opening in a common electrode layer at a position opposite to a color filter layer to allow gases and water vapor produced by the underlying color filter layer during a high-temperature operation performed on the common electrode layer in a manufacturing process of the first substrate to be released (see paragraphs 84 and 89). 
Lee teaches forming an opening (232) in a common electrode layer by etching using a photo mask to create the opening (opening 232 is formed by etching using a photo mask see figure 4C and paragraphs 69-74) providing accurate and repeatable patterning.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chen to include the step of annealing the common electrode as suggested by Yamazaki in order to reduce the resistivity of the common electrode and to provide opening in the common electrode as suggested by Akiyoshi using the processes taught by Lee in order to prevent pealing due to trapped gas as taught by Akiyoshi (paragraph 89) while forming the openings using an accurate and repeatable method. 
As per claim 18, Chen in view of Yamazaki, Akiyoshi, and Lee teaches that the step of creating the opening comprises: coating a photoresist (350 from Lee) on the common electrode layer; and creating the opening by exposing, developing, and etching the common electrode layer (see figures 4B-4C and paragraphs 69-74 in Lee); after the opening is formed, the first substrate is annealed at a high temperature in an environment of 100-300° C (Yamazaki teaches in figure 10E and paragraph 103 annealing in an environment of 100~300 C after patterning a common electrode see paragraph 103). 
As per claim 20, Chen in view of Yamazaki, Akiyoshi, and Lee teaches that the gases comprise at least one selected from the group consisting of carbon dioxide, nitrogen, methane (Song teaches on page 2 lines 1-3 that at high temperature gases such as carbon dioxide are produced by color filter layers). 
Response to Arguments
Applicant’s arguments, see page 11 of applicant’s response, filed 09/21/2022, with respect to the rejection of claim 5 under 35. U.S.C. 102 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102 of claim 5 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871